PER CURIAM.
Subsequent to the receipt of the response of the respondent herein this court received a certified copy of an Order of the Circuit Court in St. Lucie County Case No. 2851, State of Florida v. Thomas Breamfield, in which the court ruled upon petitioner’s motion for post conviction relief, filed pursuant to Fla.R.Crim.P. 3.850. The entry of said Order is the relief which the petitioner sought by virtue of this petition for writ of mandamus, thus rendering this proceeding moot.
Accordingly, the petition for peremptory writ of mandamus is DENIED.
DOWNEY, LETTS and MOORE, JJ., concur.